DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2021 has been entered.
Allowable Subject Matter
Claims 1-4 and 6-25 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowed based on the arguments set forth on Page 10, Par 6 of the Remarks dated 10/27/2021. Additionally, Bovee (US 2007/0279583), Perdichizzi (US 2018/012069), and Kuhnlein (US 2018/0361636) fails to disclose independent claim 1, independent claim 12, and independent claim 20 in its entirety. 
Specifically regarding the allowability of amended independent claim 1: The prior art of record does not disclose or suggest a frame for spectacles comprising “a first 
Specifically regarding the allowability of amended independent claim 12: The prior art of record does not disclose or suggest a pair of spectacles comprising “a first pin securing a first end of the ball and socket joint within the first portion, and a second pin securing a second end of the ball and socket joint”, along with other claim limitations, is not disclosed or suggested by the prior art of record. Claims 13-19 are allowable due to pendency on amended independent claim 12.
Specifically regarding the allowability of amended independent claim 20: The prior art of record does not disclose or suggest a frame for spectacles comprising “a first pin securing the socket portion within the distal portion of the at least one temple arm, and a second pin securing the ball portion within the proximal portion of the at least one temple arm”, along with other claim limitations, is not disclosed or suggested by the prior art of record. Claims 21-25 are allowable due to pendency on amended independent claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454. The examiner can normally be reached Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARRIEF I BROOME/           Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872